Citation Nr: 1228611	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  09-17 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a left knee disorder, to include as secondary to a service-connected right knee disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel

INTRODUCTION

The Veteran served on active duty from October 1972 to August 1975 and from August 1990 to October 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in December 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, denying the Veteran's claim to reopen for service connection for a left knee disorder.  

Pursuant to his request, the Veteran was afforded a hearing before the Board, sitting at the RO, in May 2012.  A transcript of that proceeding is of record.  

The Veteran's local representative in his February 2012 statement indicates that the RO by way of a rating decision of October 1, 2010, deferred consideration of two issues, which have not to date been adjudicated.  Review of the Veteran's VA claims folder and virtual claims folder fails to indicate entry of a rating decision by the RO in October 2010.  The record indicates that the most recent rating action on issues not within the Board's appellate jurisdiction was entered in April 2010 in which service connection for tinnitus was granted and service connection for hearing loss was denied.  In the absence of any showing of pending, unadjudicated claims for VA benefits, no further action is indicated relating thereto.  

The Board herein determines that new and material evidence has been received by VA with which to reopen the previously denied claim for service connection for a left knee disorder.  That reopened claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the VA's Appeals Management Center (AMC) in Washington, DC.



FINDINGS OF FACT

1.  Service connection for  left knee disorder was most recently denied by RO action in November 2006, and following notice to the Veteran of the action taken and his appellate rights, no timely appeal was initiated.  

2.  The evidence received by VA, following entry of the November 2006 denial is, in pertinent part, neither cumulative nor duplicative of previously submitted materials; it, in part, relates to an unestablished fact and raises a reasonable possibility of a grant of service connection for a left knee disorder.  


CONCLUSIONS OF LAW

1.  The rating decision of November 2006, denying most recently service connection for a left knee disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2011). 

2.  New and material evidence has been received by VA since entry of that November 2006 decision with which to reopen the previously denied claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the disposition herein reached is favorable to the appellant, the need to discuss the VA's efforts to comply with the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), as codified in the United States Code, its implementing regulations, or the body of law interpretive thereof, is obviated.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  

It is well-established doctrine that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits of such case, and that a potential jurisdictional defect may be raised by the tribunal, sua sponte or by any party, at any state in the proceedings, and, once apparent, must be adjudicated.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  To that end, the Board must ascertain whether new and material evidence has been presented, before addressing the merits of any claim reopened.

In general, decisions of the agency of original jurisdiction (the RO) or by the Board that are not appealed within in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.104.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

VA regulations do not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened and the law should be read so as to enable reopening rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Applicable law provides that service connection will be granted if it is shown that the appellant suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Service connection may also be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's nonservice-connected disability by a service-connected disability, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2011). 

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310  to implement the decision by the United States Court of Appeals for Veterans Claims (Court) in Allen, 7 Vet. App. 439, which addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

The record reflects that the Veteran's original claim for service connection for a left knee disorder was denied by RO action in June 2002 on the basis that there was no evidence of treatment or entry of a pertinent diagnosis in service or a showing of arthritis within one year of service discharge.  The RO also relied on the May 2002 opinion of a VA examiner that the Veteran's left knee arthritis was not "secondary " to his service-connected right knee disability, but part of the same process affecting the right knee, albeit at any early state thereof.  X-rays then of record dating to at least as early as April 1998 identified a degenerative arthritic process of the left knee.  Notice of the June 2002 action and the Veteran's appellate rights was furnished to him later in the same month at his address of record.  No timely appeal of the June 2002 denial of service connection for a left knee disorder was initiated, thereby rendering final the June 2002 action.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

Thereafter, the RO increased the rating assigned for the Veteran's service-connected right knee disorder from 10 percent to 30 percent through its rating decision of April 2004.  The Veteran in September 2004 underwent total right knee replacement and his grant of service connection for a right knee disorder was by rating action in December 2004 expanded to include the right knee replacement, with assignment of a 100 percent rating from September 2004 to and including October 2005, followed by assignment of a 50 percent rating.  

The Veteran submitted a claim to reopen for service connection for left knee disability in August 2006 and the RO by its rating decision of November 2006 determined that new and material evidence had not been received to reopen the previously denied claim.  In connection with the August 2006 claim to reopen, the Veteran was afforded a VA medical examination in April 2006, without the benefit of his VA claims folder.  The opinion provided by the VA examiner was that the Veteran had age-acquired osteoarthritis of the left knee from an injury in 2005 resulting in current pain.  Specific reference was made to a VA outpatient note of December 15, 2005, indicating according to the VA examiner that the Veteran had told his primary care provider that he had twisted and injured his left knee during the March 2005 hurricane evacuation.  It was also the opinion of the VA examiner that the Veteran's left knee disorder was not due to service-connected disability of his right knee.  

Notice of the November 2006 denial was provided to the Veteran later in the same month.  He was also then furnished notice as to his appellate rights, but no timely appeal was initiated.  As such, the November 2006 action was rendered final.  Id. 

In October 2008, the Veteran sought to reopen his previously denied claim for service connection for a left knee disorder.  In connection therewith, VA treatment records were obtained and, through that action, the VA treatment note of December 15, 2005, was initially made a physical part of the Veteran's VA claims folder.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA documents are deemed to be constructively in the possession of VA adjudicators on the date compiled).  That treatment note indicates that the Veteran reported to his VA treatment provider that he had stumbled down stairs during the hurricane evaluation during 2005 and had fallen onto his right knee.  Accompanying the foregoing were VA treatment records reflecting ongoing medical management of the Veteran's left knee disorder, in addition to written and oral testimony from the Veteran to the effect that his left knee disorder had become particularly bothersome to him just prior to his total right knee replacement and, also, that his gait was very uneven and had been so for years causing him to "baby" his right knee and place greater stress on his left knee.  He further indicated that a treating physician indicated to him during the period from 1980 to 1985 that the right knee disorder had caused his left knee to deteriorate or further degenerate.  

Given the finality of the most recent denial in November 2006, the question at this juncture is whether new and material evidence has been received by VA to reopen the Veteran's previously denied claim.  This ordinarily necessitates a review of the evidence submitted prior to and subsequent to those most recent, final denial.  However, in this instance, notice is taken by the Board that the record includes the evidence described above, the credibility of which, although not its weight, is to be presumed per Justus v. Principi, 3 Vet. App. 510, 513 (1992).  That evidence meets the requisites of 38 C.F.R. § 3.156, including raising a reasonable possibility of substantiating the claim for service connection for a left knee disorder, to include as secondary to service-connected disability of the right knee.  To that extent, alone, the previously denied claim therefor is reopened and such matter is further addressed in the Remand portion of this document.  38 U.S.C.A. § 5108. 


ORDER

New and material evidence having been received, the Veteran's previously denied claim for service connection for a left knee disorder, to include as secondary to service-connected disability of the right knee, is reopened.  To that extent, alone, the appeal is allowed.  


REMAND

There remains for consideration the merits of the Veteran's reopened claim for service connection for a left knee disorder, to include as secondary to service-connected disability of the right knee.  But, additional development is necessary prior to the Board's entry of a final decision as to such matter.  In this regard, the Board finds it advisable to permit the Veteran the opportunity to identify the name of the VA medical professional who advised him during the early 1980s that his right and left knee disorders were related and that efforts be made to locate any written statement to that effect within existing VA treatment records.  As well, additional input in the form of a VA medical examination and opinion from a VA medical professional as to the likelihood, based on all of the evidence, including the Veteran's own account as to his uneven gait, that his left knee disorder is of service origin or, alternatively, caused or aggravated by service-connected right knee disability.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79,83 (2006). 

Accordingly, this portion of the appeal is REMANDED for the following actions:

1.  Ensure compliance with the provisions of 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, in terms of the Veteran's reopened claim for direct and secondary service connection for a left knee disorder.  

2.  Request in writing that the Veteran identify the name as well as the approximate date that a VA medical provider at the VA Hospital in New Orleans who indicated to him during the period from about 1980 to 1985 that his left knee disorder was the result of his right knee disability.  

3.  Obtain all pertinent VA treatment records, not already on file, for inclusion in the Veteran's VA claims folder, including those compiled at the VA Hospital in New Orleans during the approximate period from 1980 to 1985.  

4.  Thereafter, afford the Veteran VA joints examination in order evaluate the nature and etiology of his left knee disorder.  The claims folder should be made available to and reviewed by the VA examiner for use in the study of this case and the prepared report of such evaluation should indicate whether the claims folder was made available and reviewed.  Such examination should also entail the taking of a complete medical history, as well as the conduct of a physical examination and all diagnostic studies deemed warranted by the examiner.  All diagnoses involving the left knee should then be set forth. 

As well, the VA examiner is asked to offer an opinion with full supporting rationale as to each of the following: 

a)  Is it at least as likely as not that any disorder of the Veteran's left knee originated during his periods of service from October 1972 to August 1975 and from August 1990 to October 1990, or is otherwise related thereto?  

b)  Is there a showing of arthritis of the left knee during the one-year period immediately after service separation in August 1975, and, if so, how and to what degree?  

c)  Is it at least as likely as not (50 percent or greater probability) that any existing left knee disorder of the Veteran was directly caused or aggravated by his service-connected right knee disorder? 

The VA examiner is advised that that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of a proposition as to find against that proposition.  More likely and as likely support the claim; less likely weighs against the claim. 

The VA examiner is further informed that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms. 

5.  Lastly, adjudicate the Veteran's reopened claim for direct and secondary service connection for a left knee disorder and if the benefit sought on appeal is denied, furnish to the Veteran and his representative a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action on his part is required until he receives further notice.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


